 


109 HR 1055 IH: Comprehensive Methamphetamine Response Act
U.S. House of Representatives
2005-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1055 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Ms. Hooley introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for the designation and funding of high intensity methamphetamine abuse and trafficking areas. 
 
 
1.Short titleThis Act may be cited as the Comprehensive Methamphetamine Response Act.  
2.High intensity methamphetamine abuse and trafficking areas 
(a)HIMATAsThe Director may designate a State or any portion of a State as a high intensity methamphetamine abuse and trafficking area (in this section referred to as a HIMATA) and provide funding for such areas in accordance with this section. 
(b)Designation process 
(1)In generalThe Director may make a HIMATA designation only after— 
(A)receipt of a petition by a Governor of a State to designate the State or a portion of the State as a HIMATA; and 
(B)making a determination for the area that is the subject of the petition on the basis of the methamphetamine epidemic severity index developed under paragraph (3).  
(2) Priority for HIDTAsThe Director may accept a petition in full, accept certain portions of the geographic areas proposed, or reject the petition. The Director shall give priority consideration to areas that are already designated a high intensity drug trafficking area (in this section referred to as a HIDTA) and include methamphetamine as a primary reason for that designation. 
(3)Severity indexThe Director shall develop a methamphetamine epidemic severity index to be used for determining whether to designate an area as a HIMATA under this section. The index shall be based on the following factors: 
(A)Per capita rates of arrests for methamphetamine possession in an area. 
(B)Per capita rates of arrests for methamphetamine production in an area. 
(C)Per capita rates of methamphetamine lab seizures in an area. 
(D)Per capita rates of treatment for methamphetamine addiction in an area. 
(E)Any additional particular factors the Director considers appropriate for indicating the severity of the problem in an area. 
(c)Funding of HIMATAs 
(1)In generalThe Director may provide funding to a State to implement a HIMATA after receipt of a comprehensive methamphetamine response plan for that HIMATA that meets the requirements of subsection (d), as determined by the Director. 
(2)Level of fundingThe Director shall determine the level of funds to be provided to a HIMATA based on the population and the methamphetamine epidemic severity index of the HIMATA, except that the Director shall increase the amount of funds that otherwise would be provided to a State by 10 percent if the State has effective precursor control laws or regulations in place when its CMRP is submitted. 
(3)Specific funding requirementsIn providing funds for a HIMATA, the Director shall require that at least 5 percent of the funds be used for youth and adult prevention efforts and that at least 25 percent be used for treating methamphetamine addiction. The remainder may be used for prosecution, law enforcement personnel, law enforcement equipment, drug courts, and other priorities. Federal funding must supplement rather than supplant State and local funding. 
(4)Five year fundingFunding shall be provided to a HIMATA on an annual basis for five years. After five years, the Director shall evaluate the designation of the HIMATA and determine whether it should be extended.  
(d)Comprehensive methamphetamine response plan 
(1)Requirement to develop planFor each HIMATA designated under this section, the Director shall require the State in which the HIMATA is located to develop a comprehensive methamphetamine response plan (in this section referred to as the CMRP) within six months after the date of designation that complies with the requirements of this subsection.  
(2)Requirements of planA CMRP developed by a State under this subsection shall— 
(A)describe the manner in which the State plans to use funding provided under this Act to address any existing inadequacies in enforcement, treatment, prevention, and precursor controls; and 
(B)in the case of a HIMATA that overlaps with an area designated as a HIDTA, address how the two programs will cooperate and coordinate, including how resources and efforts may be merged.   
(e)DefinitionsIn this Act: 
(1) DirectorThe term Director means the Director of National Drug Control Policy. 
(2)HIMATAThe term HIMATA means a high intensity methamphetamine abuse and trafficking area designated under section 2 of this Act. 
(3)HIDTAThe term HIDTA means a high intensity drug trafficking area designated under section 707 of the Office of National Drug Control Policy Reauthorization Act of 1998 (Public Law 105–277; 21 U.S.C. 1706). 
(4)CMRPThe term CMRP means a comprehensive methamphetamine response plan developed under section 2 of this Act.  
(f)AuthorizationThere is authorized to be appropriated $1,000,000,000 for fiscal year 2006 and each fiscal year thereafter to carry out this Act.  
 
